Citation Nr: 1722914	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-22 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for amblyopia of the left eye.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service in the United States Army from June 2007 to July 2008.  He served overseas in Iraq.  He also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded this issue in September 2015.

The previously remanded issue of entitlement to service connection for left ankle tendonitis was granted on remand and is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran was initially denied entitlement to service connection for amblyopia of the left eye in a September 2008 rating decision.  He submitted a timely appeal and was issued a Statement of the Case, but did not perfect his appeal on this issue, and therefore the September 2008 rating decision became final.

2.  Evidence received since the September 2008 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision, which denied the Veteran's claim for entitlement to service connection for amblyopia of the left eye, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  Evidence received since the September 2008 rating decision is not new and material and, therefore, the claim for entitlement to service connection for amblyopia of the left eye is not reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

In the initial September 2008 rating decision, the RO denied entitlement to service connection for amblyopia of the left eye because the disability existed on entrance into service in that it was a congenital or developmental defect, and there was no evidence that the disability was aggravated beyond the normal progression of the disease by service.  This finding was based on the opinion of the April 2008 VA examiner.  

Notice of the September 2008 decision was provided in the same month.  The Veteran submitted a timely notice of disagreement in November 2008; the RO issued the Veteran a Statement of the Case in July 2009.  In October 2009 the Veteran submitted a VA Form 9; however, the form was not received within the time limit prescribed by regulation.  See 38 C.F.R. § 20.302 (2008).  As the Veteran did not timely perfect his appeal on this issue, the Board finds that the September 2008 rating decision is final.  

In June 2011, the RO denied the claim on the basis of a lack of new and material evidence.  The Veteran's VA treatment records had been obtained and showed that the Veteran carried a diagnosis of refractive amblyopia and refractive error of the presbyopia.  The RO noted that the evidence submitted did not establish that the Veteran's amblyopia of the left eye was incurred in or caused by service.  Therefore, the RO found the evidence submitted did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.

The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The new evidence received after the September 2008 rating decision includes, in relevant part, VA treatment records showing reports of treatment and evaluations for vision loss in the left eye, and a continued diagnosis of amblyopia of the left eye.  It was established that the Veteran had a history of a baseball injury at age six which caused commotion retinae and a macular scar.

Although the above cited evidence is new, in that it was not of record as of the time of the September 2008 rating decision, the Board finds that it is cumulative and redundant, as evidence in the Veteran's claims file as of the September 2008 rating decision revealed a diagnosis of amblyopia of the left eye.  Moreover, the Board finds that the evidence is not material because it does not raise a reasonable possibility of substantiating the claim.  The evidence does not show that the Veteran's current disability of amblyopia of the left eye was aggravated by active duty service beyond the natural progression of the disease.  

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for amblyopia of the left eye including by triggering VA's duty to provide an examination.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claim, and the Veteran's petition to reopen such claim is denied.






ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for amblyopia of the left eye, the appeal is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


